Citation Nr: 1620817	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for status-post stress fracture of the left lower tibia (claimed as broken left leg). 

2.  Entitlement to service connection for a right hip condition. 

3.  Entitlement to service connection for transient ischemic attack. 

4.  Entitlement to service connection for cervical strain at C3-4 and C6-7. 

5.  Entitlement to an initial compensable rating for migraine headaches.

6.  Entitlement to an initial compensable rating for maxillary sinusitis.  

7.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

8.  Entitlement to an initial compensable rating for seborrheic dermitis.

9.  Entitlement to an initial compensable rating for hypertension. 

10.  Entitlement to an initial compensable rating for benign prostatic hypertrophy.

11.  Entitlement to an initial compensable rating for tinea cruris.

12.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1993 and from June 1995 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  Jurisdiction currently lies with the Jackson RO.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

In June 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In May 2015 correspondence, the Veteran withdrew his request.

In December 2015, the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his substantive appeal with respect to the issues of entitlement to service connection for status post stress fracture left lower tibia, a right hip condition, a transient ischemic attack, and cervical strain C3- 4 and C6- 7; as well as entitlement to initial compensable ratings for migraine headaches, maxillary sinusitis, bilateral plantar fasciitis, seborrheic dermitis, hypertension, benign prostatic hypertrophy, and tinea cruris.

2.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had onset in service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for status post stress fracture left lower tibia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for right hip condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for transient ischemic attack have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for cervical strain at C3- 4 and C6- 7 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal as to the issue of entitlement to a compensable rating for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial compensable rating for maxillary sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal as to an initial compensable rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial compensable rating for seborrheic dermitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial compensable rating for benign prostatic hypertrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial compensable rating for tinea cruris have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the issues of entitlement to service connection for status post stress fracture left lower tibia, right hip condition, transient ischemic attack, cervical strain C3- 4 and C6- 7, and the issues of entitlement to initial compensable ratings for migraine headaches, maxillary sinusitis, bilateral plantar fasciitis, seborrheic dermitis, hypertension, benign prostatic hypertrophy, and tinea cruris.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran contends that he has a current bilateral hearing loss disability due to military service, despite the use of hearing protection therein.  In his October 2009 notice of disagreement, he stated that as an infantryman he used weapons, explosives, missiles, and rockets on a weekly basis.  He also noted that when he was an embassy guard he had to qualify with a wide array of weapons on a monthly basis.  The Veteran further indicated that while stationed aboard two ships, he was subjected to industrial noise twenty-four hours a day.  Additionally, while assigned to the Seabees, he had to qualify annually with his weapons and was subjected to construction noise.  

A DD Form 214 for the Veteran's first period of service shows a military occupational specialty of antitank assault man.  Service treatment records from this period of active duty reveal that a July 1985 enlistment audiogram was negative for a hearing loss disability per VA regulations.  An examination report dated in June 1991 indicated that the Veteran was qualified for separation and also did not reflect evidence of a hearing loss disability per VA regulations.  

The Veteran's second period of service was from June 1995 to June 2009.  A February 1995 Report of Medical Examination for Commission was negative for a hearing loss disability per VA regulations.  See 38 C.F.R. § 3.385 (2015).  In June 1995, the Veteran had a baseline established for his hearing.  Again, this audiogram was negative for a hearing loss disability per VA regulations.

In January 2001, the Veteran was admitted to a hearing conservation program.  In August 2004, the Veteran underwent a Report of Medical Examination for Retention.  An audiogram conducted at this time was negative for a hearing loss disability per VA regulations.

In September 2008, the Veteran underwent an audiogram for the purpose of reference re-established after follow-up program.  The results of that evaluation were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
50
60
60
LEFT
45
45
40
45
50

An audiogram conducted in January 2009 indicated that the Veteran had steady noise exposure and was no longer fit to work in noise unless cleared by an occupational medical provider or an audiologist.  The results of that evaluation were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
45
55
60
LEFT
40
50
45
45
45

The Veteran was afforded a pre-discharge VA examination in February 2009 as part of the BDD.  The results of that evaluation were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
20
25
30
92
LEFT
25
20
25
25
30
92

The VA examiner provided a diagnosis of borderline normal to mild sensorineural hearing loss.  

Included in the claims file is a private audiogram report dated in May 2011.  This report is illegible.

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  The February 2009 VA examination, conducted as part of the Benefits Delivery at Discharge program, shows speech recognition scores of 92 percent using the Maryland CNC.  This establishes a current bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  

The Board further finds that an in-service event, exposure to excessive noise, is also established.  The Veteran has credibly reported a history of in-service noise exposure and his service records corroborate his testimony as they reflect that he was enrolled in a hearing conservation program in service.  See 38 U.S.C.A. § 1154(a) 2015; 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Most significantly, the Veteran's September 2008 and January 2009 in-service audiograms clearly reflect onset of a hearing loss disability in service.  38 C.F.R. § 3.303(a).  

All reasonable doubt has been resolved in favor of the Veteran.  Service connection for a bilateral sensorineural hearing loss disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal for service connection for status post stress fracture left lower tibia is dismissed. 

The appeal for service connection for right hip condition is dismissed. 

The appeal for service connection for transient ischemic attack is dismissed. 

The appeal for service connection for cervical strain at C3- 4 and C6- 7 is dismissed. 

The appeal for an initial compensable rating for migraine headaches is dismissed. 

The appeal for an initial compensable rating for maxillary sinusitis is dismissed. 

The appeal for an initial compensable rating for bilateral plantar fasciitis is dismissed. 

The appeal regarding for an initial compensable rating for seborrheic dermitis is dismissed. 

The appeal for an initial compensable rating for hypertension is dismissed. 

The appeal for an initial compensable rating for benign prostatic hypertrophy is dismissed. 

The appeal for an initial compensable rating for tinea cruris is dismissed.

Resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


